RECOMMENDED FOR FULL-TEXT PUBLICATION
                                    Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                              File Name: 14a0250p.06

                        UNITED STATES COURT OF APPEALS
                                         FOR THE SIXTH CIRCUIT
                                           _________________


 DELPHON CALHOUN,                                                  ┐
                                       Petitioner-Appellant,       │
                                                                   │
             v.                                                    │         No. 12-2509
                                                                   │
 DAVID BERGH,                                                       >
                                                            │
                                   Respondent-Appellee. │
                                                            ┘
                             Appeal from the United States District Court
                            for the Eastern District of Michigan at Detroit.
                      No. 2:03-cv-72216—Gerald E. Rosen, Chief District Judge.
                                    Decided and Filed: October 2, 2014

         Before: GIBBONS and KETHLEDGE, Circuit Judges; DOW, District Judge.*

                                             _________________

                                                   COUNSEL

ON BRIEF: Segev Phillips, Columbus, Ohio, for Appellant. Raina I. Korbakis, OFFICE OF
THE MICHIGAN ATTORNEY GENERAL, Lansing, Michigan, for Appellee.

                                             _________________

                                                   OPINION
                                             _________________

         KETHLEDGE, Circuit Judge. In this case we review the district court’s dismissal of a
habeas petition on essentially failure-to-prosecute grounds. Delphon Calhoun is a Michigan state
prisoner who filed a federal habeas petition in 2003. Although the petition included only
exhausted claims, Calhoun sought to litigate some unexhausted claims as well. He thus moved
to stay his petition while he exhausted the additional claims in state court. The district court
         *
         The Honorable Robert M. Dow Jr., United States District Judge for the Northern District of Illinois, sitting
by designation.




                                                         1
No. 12-2509                           Calhoun v. Bergh                          Page 2

granted the stay on two conditions: first, that Calhoun file his additional claims in state court
within 90 days of the stay order; and second, that he return to federal court within 30 days of
exhausting them. See Palmer v. Carlton, 276 F.3d 777, 781 (6th Cir. 2002) (approving this
procedure).

         Calhoun disregarded the first condition. Rather than file his unexhausted claims within
90 days, he waited more than six years—until October 2010—to file them in Michigan state
court. The Michigan trial and appellate courts denied relief. In August 2012, Calhoun returned
to the district court and filed an amended petition that included his old claims from the initial
petition and his newly (but tardily) exhausted claims. In an October 2012 opinion, the district
court observed that Calhoun had “clearly failed to comply with the conditions of the stay.” Thus,
citing Palmer, the district court vacated its stay as of the date it had been entered and
“dismiss[ed]” Calhoun’s original petition. The court also dismissed Calhoun’s amended petition
as untimely. We review the dismissals de novo. Hall v. Warden, 662 F.3d 745, 749 (6th Cir.
2011).

         We address first a procedural irregularity: though the district court purported to dismiss
two petitions in its October 2012 order, it only needed to dismiss one. “An amended complaint
supersedes an earlier complaint for all purposes.” In re Refrigerant Compressors Antitrust
Litigation, 731 F.3d 586, 589 (6th Cir. 2013); see also Pacific Bell Telephone Co. v. Linkline
Commc’ns, Inc., 555 U.S. 438, 456 n. 4 (2009). That rule applies in this case as it does in civil
cases generally. See generally Rules Governing Section 2254 Cases 12 (“The Federal Rules of
Civil Procedure, to the extent they are not inconsistent with any statutory provisions or these
rules, may be applied to a proceeding under these rules”). Thus, after Calhoun filed his amended
petition, only that petition remained pending before the district court.

         That clarification disposes of Calhoun’s first argument on appeal, which is that the
district court should have adjudicated his initial petition—even in 2012, nine years after it was
filed—because it contained only exhausted claims and was timely filed. That petition was
“supersede[d]” once Calhoun filed his amended one, In re Refrigerant Compressors, 731 F.3d at
589; and thus it was not pending for the district court to adjudicate.
No. 12-2509                          Calhoun v. Bergh                           Page 3

        Calhoun’s second argument is that the district court should have equitably tolled the
limitations period for his amended petition. To answer that argument on its terms: Calhoun’s
generalized, conclusory assertions about the difficulties of litigating from prison—difficulties
that by definition virtually every habeas petitioner faces—fall well short of the proofs necessary
for equitable tolling.

        But the amended petition’s timeliness—in a limitations sense—is ultimately beside the
point. The district court dismissed Calhoun’s amended petition based upon our opinion in
Palmer. And Palmer dismissal is not limitations dismissal, but dismissal for failure to comply
with the conditions of the court’s stay. Palmer, 276 F.3d at 781 (“‘If either condition of the stay
is not met, the stay may later be vacated nunc pro tunc as of the date the stay was entered, and
the petition may be dismissed’”) (quoting Zarvela v. Artuz, 254 F.3d 374, 381 (2d Cir. 2001)).
The relevant condition of the stay here—that Calhoun promptly file his unexhausted claims in
state court—is meant “[t]o allay the concern that a petitioner might take an undue amount of time
to pursue state court remedies[.]” Palmer, 276 F.3d at 781; see also Rhines v. Weber, 544 U.S.
269, 277 (2005) (stating that an unconditional stay can “frustrate[] AEDPA’s objective of
encouraging finality by allowing a petitioner to delay the resolution of the federal proceedings”).
That concern is similar to, but different from, the concern addressed by AEDPA’s limitations
period. What matters under Palmer, therefore, is not whether Calhoun’s amended petition was
timely in a limitations sense, but whether he complied with the conditions of the court’s stay.
Calhoun did not comply, so dismissal was appropriate. Palmer, 276 F.3d at 781.

        Finally, Calhoun argues that the district court should have “transferred” his amended
petition to our court as a second or successive petition under 28 U.S.C. § 2244(b)(3). As shown
above, however, Calhoun himself superseded his initial petition when he filed his amended one.
The initial petition therefore did not count as a first petition for purposes of § 2244(b)(3). See
Johnson v. United States, 196 F.3d 802, 805-06 (7th Cir. 1999) (Easterbrook, J.).

        The district court’s judgment is affirmed.